

116 HR 8925 IH: John Lewis Prompt and Accurate Reporting of Elections Act
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8925IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mr. Hall introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote of 2002 to require States to complete prior to the date of an election for Federal office the tabulation of ballots for the election which were cast or received prior to the date of the election, and for other purposes.1.Short titleThis Act may be cited as the John Lewis Prompt and Accurate Reporting of Elections Act.2.Deadline for completion of tabulation of ballots cast or received before date of election(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306; and(2)by inserting after section 303 the following new section:304.Deadline for completion of tabulation of ballots cast or received before date of election(a)Deadline describedEach State shall ensure that all valid ballots in an election for Federal office which are cast prior to the date of the election, or which are received by mail by the appropriate election official prior to the date of the election, are tabulated prior to the date of the election.(b)No requirement for publication of tabulationNothing in this section shall be construed to require a State to publish the results of the tabulation of ballots under subsection (a) prior to the closing of the polls on the date of the election..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.(c)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Deadline for completion of tabulation of ballots cast or received before date of election..(d)Effective dateThe amendments made by this Act shall apply with respect to any election for Federal office held after the date of the enactment of this Act.